Citation Nr: 0909970	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-36 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a compression fracture of the spine at T12-L1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from September 1975 to September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to an 
increased evaluation.

When this issue was previously before the Board in September 
2008, it was remanded to the RO via the Appeals Management 
Center (AMC) for provision of adequate notice of the 
applicable laws and regulations, and for additional 
evidentiary development, to include a VA examination.


FINDING OF FACT

The Veteran failed to report for a scheduled November 2008 VA 
examination; notice of such was sent to the Veteran at his 
address of record.


CONCLUSION OF LAW

Entitlement to an increased evaluation for residuals of a 
compression fracture of the spine at T12-L1, based on a 
failure to report for examination.  38 C.F.R. § 3.655 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
VCAA notice is not required because the issue presented is 
solely one of statutory interpretation and/or the claim is 
barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 
227, 230 (2000) (claim that a Federal statute provides for 
payment of interest on past-due benefits), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).

Analysis

Regulations provide that in connection with a claim for 
increased evaluation, when entitlement to the benefit sought 
cannot be determined without a VA examination and a claimant 
fails to report for such examination without a showing of 
good cause, "the claim shall be denied."  38 C.F.R. 
§ 3.655(b) (emphasis added).

At a January 2006 personal hearing at the RO, a decision 
review officer (DRO) correctly observed that the December 
2005 VA examination upon which the Veteran's service 
connected back condition was evaluated failed to consider the 
level of actual functional impairment due to factors such as 
pain, fatigue, weakness, or lack of endurance with repetitive 
motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  She scheduled the Veteran for a new VA 
examination to correct the inadequacy.  

A review of the record reveals, however, that the new 
examination was cancelled by the hospital for "adequate 
medical evidence."  The Veteran, through his representative, 
requested rescheduling of the examination in March 2006.  
This was never accomplished.  The February 2007 supplemental 
statement of the case (SSOC) noted that the examination had 
been cancelled, but provided no explanation for the 
cancellation or for the failure to reschedule.

In the September 2008 remand, the Board determined that a VA 
examination remained necessary to determine entitlement to an 
increased evaluation.  The outpatient treatment records 
associated with the file did not cure the deficiency in the 
December 2005 examination.  The Board informed the Veteran 
that his cooperation with a VA examination request was 
"critical and appreciated."  He was "also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655." (emphasis in 
original).

On remand, the AMC scheduled the Veteran for a spine 
examination at the appropriate VA facility, and sent notice 
of such examination to the Veteran at his address of record.  

In November 2008, a handwritten note was entered on the 
examination request, stating "exam cancelled.  reason: 
failed to report 11-30-08."  No correspondence o other 
communication has been received from the Veteran offering an 
explanation or showing of good cause for this failure to 
report, nor has any request to reschedule the examination 
been received.  The Board notes that in a March 2009 
statement, the Veteran's representative acknowledged the 
failure to report without explanation, comment, or request to 
reschedule.

In light of the Veteran's unexcused failure to report for a 
necessary, scheduled VA examination in connection with a 
claim for increased evaluation, the claim must be denied as a 
matter of law.  38 C.F.R. § 3.655.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a compression fracture of the spine at T12-L1 is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


